I dissent on the question of custody of the children. I think the custody should be awarded to their maternal grandmother, with whom, together with their mother, they have lived for some years. I cannot assent to wresting these small children from a happy home, where they have been tenderly nurtured and, by the uncontroverted testimony, well brought up, and awarding them to a roving father of at least questionable habits, who for many years has not remained for any considerable time in one place or been able to spend much time with his family, and, by reason of the character of his business, cannot give any promise of real personal supervision and care to the upbringing of his children at a time when such supervision and care is most essential. The father is now a non-resident of this state. The case of Pryor v.Pryor, 146 Md. 683, where the facts bearing on the question of custody of children were identical in character with those in the present case, is ample authority for the view I entertain. That case expressed the undivided view of this court. See also Allenv. Allen, 142 Md. 701.
I would make the award conditional upon the present and continued exclusion of the alleged paramour from the place of residence of, and communication with, either the grandmother or the mother of the children. There is not the slightest suggestion of any misconduct of defendant with any other man. *Page 36